Citation Nr: 1340056	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of appendectomy and cholecystectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.

INTRODUCTION

The Veteran served on active duty from July 1989 to October 1989 and from April 1990 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied entitlement to a compensable disability rating for the Veteran's service-connected residuals of an appendectomy and cholecystectomy. 

In his February 2006 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, the record reflects that he failed to appear to a Board hearing scheduled in July 2009. 

An October 2006 supplemental statement of the case (SSOC) reflected that the disability rating for the Veteran's service-connected residuals of an appendectomy and cholecystectomy was increased to 10 percent, effective April 14, 2005.  A separate 10-percent rating was additionally granted for a residual scar. 

In May 2010, April 2012, and June 2013, the Board remanded the Veteran's increased rating claim on appeal for further evidentiary development.  For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

In its June 2013 remand, the Board requested that the Veteran be provided with a VA examination to determine the current severity of all symptoms associated with the residuals of appendectomy and cholecystectomy.  An August 2013 supplemental statement of the case (SSOC) indicated that notice was received that the Veteran failed to appear for his examination.  The notice letter including the date and time of the examination as well as the notice of the Veteran's failure to report for the examination are not associated with the virtual claim files.  

In an October 2013 statement, the Veteran and his representative stated that he did not receive notice of the date and time of the examination.  The Board notes that while there isn't evidence of returned mail in this instance or evidence that verifies the Veteran's contentions, the claims file demonstrates that there have been instances in the recent past where the Veteran's mail was returned as undeliverable even though the mail was sent to the address verified by the Veteran.  

Resolving all doubt in the Veteran's favor, the Board finds that a second attempt to provide the requested examination is warranted.  No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both necessary and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to ensure that his current address is updated in the VA system.

2.  Then reschedule and provide the VA examination requested in the June 2013 Board remand.  
3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West & Supp. 2013).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

